Citation Nr: 0635003	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  03-35 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to an increased (compensable) initial 
evaluation for hemorrhoids.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from April 1966 to 
March 1969 and from June 1974 to June 1978.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision by the 
Department of Veterans Affairs (VA) Jackson, Mississippi 
Regional Office (RO), which denied the veteran entitlement to 
service connections for sleep apnea and hypertension.  This 
determination granted the veteran service connection for 
hemorrhoids and rated this disorder as noncompensably 
disabling. 

 
FINDINGS OF FACT

1.  Notwithstanding medical data on file denoting the 
presence of disablement of the veteran subsequent to service 
due to sleep apnea and hypertension, these disorders were not 
demonstrated in service; or in the case of hypertension, 
within the first post service year; and competent evidence of 
a nexus between these disorders and the veteran's periods of 
service is lacking.

2.  The veteran does not have large or thrombotic, 
irreducible hemorrhoids with excessive redundant tissue, 
evidencing frequent recurrences.





CONCLUSIONS OF LAW

1.  Sleep apnea and hypertension were not incurred in or 
aggravated by service, nor may hypertension be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).

2.  The criteria for a 10 percent rating for hemorrhoids have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.7, and Part 4, Diagnostic Code 7336 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in November 2002, January 
2003, and March 2004, a rating decision in March 2003; and a 
statement of the case in September 2003.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the July 2006 supplemental statement of the 
case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also associated with the veteran's claims 
file the veteran's service medical records and VA outpatient 
treatment records as well as reports of VA examinations 
provided to the veteran since service.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.

 Merits of the Claims 

Service connection for sleep apnea and hypertension

In hearing testimony and other statements on file the veteran 
argues that he has sleep apnea and hypertension and that 
these disorders originated in service or are otherwise the 
result of his periods of active duty.  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Additionally, where a veteran served 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, and a chronic disease, such as cardiovascular renal 
disease, including hypertension, becomes manifest to a degree 
of 10 percent or more within one year from the date of 
termination of such service, such disease will be presumed to 
have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309. 

With respect to his claims of entitlement to service 
connection for sleep apnea and hypertension the veteran 
testified at a hearing in March 2004 that neither of these 
disorders was diagnosed and/or treated in service.  The 
veteran's service medical records for both of his periods of 
service do not show otherwise.  On service medical separation 
examinations in March 1969 and June 1978, there were no 
pertinent clinical abnormalities noted and blood pressure was 
112/86 and 120/80, respectively.

Post service, there is no showing of hypertension within the 
one-year period immediately following the veteran's last 
discharge from service in June 1978.  Many years after 
service, medical treatment beginning in late 2000 for sleep 
apnea and hypertension is shown.  The initial manifestations 
of these disorders are too remote in time from service to 
attribute to service absent medical opinion to the contrary.  
The United States Court of Appeals for the Federal Circuit 
has determined that such a lapse of time is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).

Here there is absent from the record competent evidence 
linking the veteran's sleep apnea and/or hypertension to 
service.  No medical professional provides findings or 
opinions that these disorders were manifested in service or 
that they are related to service.  Rather, it is only the 
veteran that voices an opinion about the relationship between 
his post service sleep apnea and hypertension and his active 
service, and the record does not reflect that the veteran has 
the requisite medical background or training so as to render 
his opinion as to questions of medical diagnosis or etiology 
competent evidence.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).

In addition, the Board finds that an examination is not 
required in this case because the claimed disabilities were 
not shown during the veteran's service or within any 
applicable presumptive period.  38 C.F.R. § 3.159(c)(4)(B).

In the absence of a showing of inservice findings of sleep 
apnea and/or hypertension, manifestation of hypertension 
within the first post service year, or a nexus between these 
disorders and the veteran's service, a preponderance of the 
evidence is against the veteran's claims for service 
connection.  Accordingly, the appeal must be denied.  

An increased evaluation for hemorrhoids

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran. 38 C.F.R. § 4.3.

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.  Additionally, where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994). Compare, Fenderson v. West, 12 Vet. 
App. 119, 125-26 (1999), which recognizes that at the time of 
an initial award, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.

Diagnostic Code 7336 provides a 20 percent evaluation for 
hemorrhoids, internal or external, with persistent bleeding 
and with secondary anemia, or fissures.  Large or thrombotic 
hermorrhoids, irreducible, with excessive redundant tissue, 
evidencing frequent occurrences, are assigned a 10 percent 
evaluation.  A mild or moderate condition is rated 
noncompensable.  38 C.F.R. § 4.114.

The veteran underwent a VA examination in April 2004.  The 
veteran informed his examiner that during exertion, he will 
have his hemorrhoids externalize with a great deal of pain.  
He also reported that they externalize every time he has a 
daily bowel movement.  He reported that occasionally they 
will bleed.  On physical examination there were a couple of 
external hemorrhoidal tags, which were noninflamed.  On 
digital examination, they were noted to be internal 
hemorrhoids and to be extremely tender.  There was normal 
rectal tone and no evidence of any proctitis (inflammation of 
the rectum) externally.  The examiner reported that he did 
not believe the veteran had anemia associated with the 
severity of his hemorrhoid bleed.  His internal hemorrhoids 
were noted to be stable with no BRBPR (bright red blood per 
rectum) in January 2005.  He was encouraged in February 2006 
to use suppositories as well as hydrocortisone cream for his 
condition.  His VA physician reported that there was at that 
time no need for surgical intervention.

The Board finds that the veteran is not entitled to a 
compensable evaluation for his hemorrhoidal disorder.  In 
essence, while the veteran testified in March 2004 that he 
has pain and itching relieved by hydrocortisone cream, the 
objective evidence does not evidence the large thrombotic or 
irreducible hemorrhoids with excessive tissue or with 
frequent recurrences required in order to receive a 10 
percent rating under Diagnostic Code 7336.  The Board finds 
that the veteran's hemorrhoid condition more nearly 
approximates a mild or moderate condition, and a 
noncompensable evaluation is appropriate.

In addition the medical evidence has not shown that the 
veteran's hemorrhoids have resulted in impairment of 
sphincter control of the rectum and anus under Diagnostic 
Code 7332, stricture of the rectum and anus under Diagnostic 
Code 7333, prolapse of the rectum under Diagnostic Code 7334, 
or anal fistula under Diagnostic Code 7335.  Thus a higher 
disability rating under these codes is also not warranted.

As the medical evidence shows that the veteran has recurrent 
mild to moderate internal hemorrhoids with periodic itching, 
and pain, an increased evaluation is not warranted.  As the 
preponderance of the evidence is against each of the 
veteran's claims, the benefit of the doubt doctrine is not 
for application.  38 U.S.C.A. § 5107(b); see also, generally 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for sleep apnea is denied.

Service connection for hypertension is denied.

An increased (compensable) initial evaluation for hemorrhoids 
is denied



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


